DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of Taiwan Application TW108110105 has been filed with a priority date of 22 March 2019. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Scott Tulino on 18 March 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A system for evaluating food flavors based on a gas, comprising: 
a multi-gas sensing module, including at least one 5colorimetric gas sensing chip configured to react
an odor information processing module, including an image acquisition unit configured to acquire[[s]] at least one color image from the colorimetric gas sensing chip and converts the color 10image into an odor information, a database unit communicatively connected with the image acquisition unit and containing a plurality of identification information, configured to perform, and wherein the colorimetric gas sensing chip includes a chemical reaction layer and a coloring reaction layer stacked with each other, the chemical reaction layer and the odor molecules generate a chemical reaction, 
wherein the coloring reaction layer generates a coloring reaction according to the chemical reaction to present the color image corresponding to the food to be evaluated;
wherein the chemical reaction layer includes at least one reaction zone configured to react with the odor molecules to generate the chemical reaction, wherein the chemical reaction is selected from aa redox reaction, an acid-base reaction,  an enzyme-catalytic reaction, a metal-catalytic reaction, a condensation reaction, a hydrolysis reaction, an addition reaction, an elimination reaction, a substitution reaction, or a combination thereof, causing one side of the chemical reaction layer opposite to the coloring reaction layer to be served as an inlet side.

Claim 2. (Currently Amended)  The system as claimed in claim 1, wherein 


REASONS FOR ALLOWANCE
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2017/0160005 to Park et al. (herein Park). 
Park teaches a system for evaluating food  that includes mounting a gas sensor to a container (see [0116]). Said gas sensor can be used in various technological fields, such as food management (see [0093]),  that measure specific gases such as odors generated foods (see [0095-0097]). The gas sensor uses principles similar to those of the human olfactory system (see [0111]). Said gas sensor 100 (i.e. multi-gas sensing module) comprises a base 110; a plurality of detectors 120 provided on the base 110 for form a predetermined array (i.e. at least one colorimetric gas sensing chip), wherein the target gas reacts with the detectors 120 wherein a color change occurs upon detection of said target gas (see [0113]; Fig. 5). Park teaches an image detector 140 (i.e. image acquisition unit) configured to obtain an image of color change of the detectors (see [0152]; see Fig. 18) and a transmitter 150 for transmitting the gas sensor image data obtained by the image detector 140 (see [0153]; see Fig. 19). The obtained data may be transmitted to the external device having a receiver through the transmitter 150 wherein said device may analyze data received from the gas sensor and determine types and/or states of target foods (see [0155]; see Fig. 19). Park teaches a mobile device such as a smartphone or a tablet computer may analyze data received from the gas sensor (see [0159]). Furthermore, Park teaches a controller 930  (i.e. an arithmetic unit) that may calculate the presence or absence of a color change of the detector 120 and the degree of the color change using, for example a color coordinate system (see [0194-0195]). Park teaches the controller compares images to prestored data such as color patterns (i.e. a plurality of identification information) stored in a database (i.e. database unit) to obtain information regarding the target food (see 00197-0198]; see Fig. 37).The controller may prestored data regarding discoloration of 
Park fails to teach nor fairly suggest,  “wherein the colorimetric gas sensing chip includes a chemical reaction layer and a coloring reaction layer stacked with each other, … wherein the chemical reaction layer includes at least one reaction zone configured to react with the odor molecules to generate the chemical reaction, wherein the chemical reaction is selected from aa redox reaction, an acid-base reaction,  an enzyme-catalytic reaction, a metal-catalytic reaction, a condensation reaction, a hydrolysis reaction, an addition reaction, an elimination reaction, a substitution reaction, or a combination thereof, causing one side of the chemical reaction layer opposite to the coloring reaction layer to be served as an inlet side” as recited in independent claim 1 and “the colorimetric gas sensing chip includes a chemical reaction layer and a coloring reaction layer stacked with each other” as recited in independent claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797